Negative electrode for lithium secondary battery, method for manufacturing the same, and lithium secondary battery including the same
DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 13, 2022 has been entered.

Response to Amendments
Applicant’s amendments and arguments have been entered. A reply to the Applicant’s remarks/arguments is presented after addressing the claims.
Any rejections and/or objections made in the previous Office Action and not repeated below, are hereby withdrawn in view of Applicant’s amendments or/and arguments.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. References cited in the current Office action can be found in a prior Office action. Reference not previously cited can be found per the attached PTO-892 for this Office action.

Status of Claims
Claims 1 and 3-12 are pending, wherein claim 1 is amended and claim 12 is newly added. Claims 1 and 3-12 are being examined on the merits in this Office action.

Drawings
The drawings (Fig. 2) are objected to because it is significantly difficult to identify each of curves that corresponds to Ex. 1, Ex.2, Comp. Ex. 1, Comp. Ex. 2, or Comp. Ex. 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Rejections - 35 USC § 103
Claims 1, 3-4, 6-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Oguni et al. (US 20120328956 A1, hereafter Oguni).
Regarding claim 1, Oguni teaches a negative electrode (See at least: [0052]-[0077], Figs. 2) comprising:
a negative electrode current collector (201);
a negative electrode active material layer (221) on at least one surface of the negative electrode current collector (See Fig. 2D); and
a graphene sheet (223) on the negative electrode active material layer (See Fig. 2D), wherein the graphene sheet comprises two or more and 100 or less layers ([0017]). The range of 2 to 100 overlaps the range of 3 to 6 as instantly claimed. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. See MPEP § 2144.05 (I).
Regarding claim 3, Oguni teaches the negative electrode according to claim 1, wherein the graphene sheet is multi-layered graphene and has a planar structure with a rectangular shape or a circular shape ([0016]), reading on the instantly claimed a plurality of graphene flakes.
Regarding claim 4, Oguni teaches the negative electrode according to claim 1, wherein the negative electrode active material layer comprises silicon and graphite ([0056]), reading on “a material comprising silicon and a carbonaceous material” as claimed.
Regarding claim 6, Oguni teaches the negative electrode according to claim 1, wherein the negative electrode is a pre-lithiated negative electrode ([0062]).
Regarding claim 7, Oguni teaches the negative electrode according to claim 1, and the claimed number of layers of the graphene sheet determined by Raman spectroscopy does not patently distinguish the invention from Oguni, because the number of layers of the graphene sheet should not depend on a technique that is employed to determine that number. This is similar to a “product-by-process” limitation; If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP § 2113).
Regarding claim 9, Oguni teaches the negative electrode according to claim 4, wherein the carbonaceous material is graphite ([0056]). Even though Oguni is silent to whether the graphite is natural graphite or artificial graphite, one of ordinary skill in the art would know the graphite is either natural graphite, or artificial graphite, or a combination of the two, reading on the claimed limitation.
Regarding claim 10, Oguni teaches a lithium secondary battery comprising the negative electrode as defined in claim 1 (See “power storage device” in Title and Embodiment 3, for example).
Regarding claim 12, Oguni teaches the negative electrode according to claim 1, and the instantly claimed “the graphene sheet is formed by heat treating a SiC wafer at a temperature ranging from 1200 [Symbol font/0xB0]C to 1900 [Symbol font/0xB0]C for a time ranging from 1 hour to 5 hours” represents a product-by-process limitation. However, it is well established that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production (see MPEP § 2113).
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Oguni as applied to claim 4 above, and further in view of Kim et al. (US 20150325880 A1, hereafter Kim).
Regarding claims 5 and 8, Oguni teaches the negative electrode according to claim 1, but does not teaches the amount of the material comprising silicon (e.g., SiOx) in the negative electrode active material layer. However, using Si, or SiOx, or a combination of Si and SiOx as a negative electrode active material is well known in the art. One of ordinary skill in the art would readily arrive at the claimed limitations recited in claims 5 and 8.
As one of numerous examples, Kim discloses Si, SiOx (0<x<2), or a combination of Si and SiOx can be used as a negative electrode active material ([0065]). That is, Si and SiOx are functional equivalents and can be individually employed as a negative electrode active material. It would have been obvious to one of ordinary skill in the art to have modified Oguni to replace Si of Oguni with SiOx as the negative electrode active material, since the substitution of known equivalents for the same purpose is prima facie obvious (See MPEP 2144.06). Oguni in view of Kim further teaches the material comprising silicon, i.e., SiOx, is present in an amount of 97.5% by weight in the negative electrode active electrode active material layer ([0088]). The 97.5% reads on the instantly claimed 30 wt% or more.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Oguni as applied to claim 1 above, and further in view of Yoon et al. (US 20130309571 A1, hereafter Yoon).
Regarding claim 11, Oguni teaches the negative electrode according to claim 1, but does not appear to teach “the graphene sheet is not a graphene oxide sheet” as claimed.
However, in the same field of endeavor, Yoon discloses that a carbonaceous material is disposed on a negative electrode active material layer coated on a negative electrode current collector (See at least, [0128]-[0130] and Fig. 2), wherein the carbonaceous material may be multilayer CVD graphene or oxygen-containing graphene (e.g., graphene oxide or reduced graphene oxide) (at least: [0056]-[0059], [0065]-[0067]). That is, CVD graphene and oxygen-containing graphene are functional equivalents as a coating layer on the negative electrode active material layer. As such, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to have replaced Oguni’s oxygen-containing graphene with Yoon’s CVD graphene, since the substitution of known equivalents for the same purpose is prima facie obvious (MPEP § 2144.06).

Response to Arguments
Applicant's arguments filed May 13, 2022 have been fully considered but they are not persuasive.
1) Applicant argues that the claimed range of 3 layers to 6 layers can lead to superior and unexpected results, and therefore the invention is not obvious over the cited references.
In response, these arguments are not persuasive, because, at least, Applicant does not successfully demonstrate the 6 layers is critical. The number of graphene layers Applicant recited from Comparative Example 3 is 20 or more, which is far from the number 6 of graphene layers, and therefore the alleged unexpected results (which are not conceded by the Examiner) cannot be employed to demonstrate the criticality of the 6 layers.
In addition, to establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960). See MPEP § 716.02(d) II. The unexpected property or result must actually be unexpected and of statistical and practical significance. See MPEP § 716.02(b). As the Applicant’s arguments and the data provided.This is not the case for 
2) The newly added claim 12 has been addressed above in this Office action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHONGQING WEI whose telephone number is (571)272-4809. The examiner can normally be reached Mon - Fri 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHONGQING WEI/Primary Examiner, Art Unit 1727